Case 8:20-cv-01894-TPB-AEP Document 29 Filed 10/27/20 Page 1 of 1 PageID 170

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


EDWIN J. PRADO GALARZA
Plaintiff

        v.                                       Case No. 20-cv-01894-TPB-AEP
EXAMSOFT WORLDWIDE, INC.,
INSURER A
Defendants


                        NOTICE OF VOLUNTARY DISMISSAL

        COMES NOW the plaintiff Edwin J. Prado Galarza by and through the

undersigned counsel and, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

hereby dismisses all claims against Insurer A.

        I HEREBY CERTIFY that, in accordance with Federal Rule of Civil Procedure 5,

a true and correct copy of the foregoing has been furnished via CM/ECF to all parties or

their attorneys by way of their designated email addresses this 27th day of October,

2020.

                                                 DMRA Law LLC
                                                 1111 Brickell Ave.
                                                 Suite 1550
                                                 Miami, FL 33131
                                                 Tel. 305-548-8666

                                                 s/ Manuel Franco
                                                 Manuel Franco
                                                 Florida Bar No. 126443
                                                 Manuel.Franco@DMRALaw.com
